DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 June 2021 has been entered. 

Response to Amendment
Acknowledgment is made of applicant’s amendment filed on 8 June 2021.
Claims 2-6, 11 and 23-38 are presented for examination.
Claims 2, 33 and 35 are currently amended. 
Claims 37-28 are newly added. 
Claims 1, 7-10 and 12-22 were canceled. 
	
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 31 January 2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	
Remarks & Arguments
Applicant’s arguments filed in the amendment filed on 8 June 2021, have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Regarding the priority claim of the present application: Applicant did not provided any no new argument.
In the previous argument, applicant points out supporting paragraphs for their claim for the benefit of a prior-filed provisional application No. 62/393,811 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c). Claims 2, 33 and 35 are independent claims, and paragraphs [0010, 0012, 0036, 0037 and 0038] of the provisional application is cited as support. 
Examiner responds that these paragraphs do not support:
“identifying an initial list of a plurality of transactions executed in relation to a first object of a plurality of objects in a storage system;
wherein a first transaction is listed before a second transaction in the initial list of the plurality of transactions;
iterating a set of ordering operations to identify a next transaction of the plurality of transactions, to be placed in an ordering of the plurality of transactions, wherein the set of ordering operations are iterated until each of the plurality of transactions are placed in the ordering”
“identifying a current state of the possible states, associated with the first object”
“identifying, from the state machine, a set of possible transaction types executable from the current state”
“determining that a particular transaction, of the plurality of transactions, corresponds to one of the set of possible transaction types executable from the current state”
“placing the particular transaction as the next transaction in the ordering of the plurality of transactions”
“determining, from the state machine, that the particular transaction transitions the first object from the current state to a next state of the possible states” and
“identifying the next state as the current state of the first object in a next iteration of the set of ordering operations;
wherein the plurality of transactions in the ordering includes the second transaction reordered to have a position before the first transaction;”
The provisional application’s description of observing a particular sequence of transaction types, with a mere mention that the particular sequence of transaction types may be determined based on a state machine, does not support the specific iteration of the above steps and the determination of current state, next transaction and next step as presently claimed. Especially, the provisional application does not explicitly disclose “reordering” (e.g. reordering transactions). It merely discloses transactions may be ordered based on different attribute or criteria, however, it does not explicitly disclose whether these transactions are initially assigned with a particular sequence order or no order at all (e.g. all transactions are treated as performing either at the first in a sequence or the first of multiple parallel sequences). 

Applicant argued that “As amended, Claim 33 recites, “transmitting information identifying the plurality of transactions in the ordering; determining, by a statistics engine, a statistic associated with the storage system based at least on the transmitted information identifying the plurality of transactions in the ordering.” As amended, Claim 35 recites, “transmitting information identifying the plurality of transactions in the ordering; synchronizing, by a replication engine, the plurality of objects in the storage system with a second plurality of objects in a replica storage system based at least on the transmitted information identifying the plurality of transactions in the ordering.”
“Considerations that may indicate integration include implementing the judicial exception with a particular machine or manufacture, effecting a particular transformation or reduction of an article, and applying the judicial exception in some other meaningful way.” October 2019 Update, at p. 15.”
Examiner respectfully disagrees. “transmitting information” and “synchronizing” are recited at high level which merely send data or result to another system which are insignificant extra-solution activities.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/30/2020 and 10/29/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120,121,365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, provisional application No. 62/393,811, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for the following limitations in claims 2, 17 and 19 of this application:
“identifying an initial list of a plurality of transactions executed in relation to a first object of a plurality of objects in a storage system;
wherein a first transaction is listed before a second transaction in the initial list of the plurality of transactions;
iterating a set of ordering operations to identify a next transaction of the plurality of transactions, to be placed in an ordering of the plurality of transactions, wherein the set of ordering operations are iterated until each of the plurality of transactions are placed in the ordering”
“identifying a current state of the possible states, associated with the first object”
“identifying, from the state machine, a set of possible transaction types executable from the current state”
“determining that a particular transaction, of the plurality of transactions, corresponds to one of the set of possible transaction types executable from the current state”
“placing the particular transaction as the next transaction in the ordering of the plurality of transactions”
“determining, from the state machine, that the particular transaction transitions the first object from the current state to a next state of the possible states” and
“identifying the next state as the current state of the first object in a next iteration of the set of ordering operations;
wherein the plurality of transactions in the ordering includes the second transaction reordered to have a position before the first transaction”

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-6, 11 and 23-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 2, 33 and 35 recite “one or more computer-readable media”. The specification does not expressly exclude signals as a computer-readable media [0143-0144]. The specification describes storage media which refers to any non-transitory media, and distinct from transmission media. The present claims recite “computer-readable media” which may be storage media or transmission media. MPEP 2106.03 (I) states that “claims that are not direct to any of the statutory categories include: … Transitory forms of signal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave. Examiner suggests amending the claims to recite “one or more storage media” or “one or more non-transitory media.”
Claims 3-6, 11, 23-32, 34 and 36, by virtue of dependency on claims 2, 33 and 35, are also rejected under 35 U.S.C. 101.
Claims 33-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent Claim 33 recites “One or more non-transitory computer-readable media…” as drafted, the claimed invention is a product, which is a statutory category of invention.
(Step 2A-Prong One) The limitations of 
“identifying a plurality of transactions executed in relation to a first object of a plurality of objects in a storage system; 
wherein a first transaction is listed before a second transaction in the initial list of the plurality of transactions;
identifying a state machine associated with the storage system, wherein the state machine specifies (a) possible states assumable by the plurality of objects and (b) respective sets of possible transaction types that are executable from each of the possible states;
iterating a set of ordering operations to identify a next transaction of the plurality of transactions, to be placed in an ordering of the plurality of transactions, wherein the set of ordering operations are iterated until each of the plurality of transactions are placed in the ordering, and the set of ordering operations comprises: 
identifying a current state, of the possible states, associated with the first object; 
identifying, from the state machine, a set of possible transaction types executable from the current state; 
determining that a particular transaction, of the plurality of transactions, corresponds to one of the set of possible transaction types executable from the current state; 
placing the particular transaction as the next transaction in the ordering of the plurality of transactions; 
determining, from the state machine, that the particular transaction transitions the first object from the current state to a next state of the possible states; 
identifying the next state as the current state of the first object in a next iteration of the set of ordering operations;
wherein the plurality of transactions in the ordering includes the second transaction reordered to have a position before the first transaction;
determining, by a statistics engine, a statistic associated with the storage system based at least on the transmitted information identifying the plurality of transactions in the ordering.” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “storage system,” “state machine,” “transaction” and “statistics engine,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “storage system,” “state machine,” “transaction” and “statistics engine” language, “identifying,” “iterating,” “determining” and “placing” in the context of this claim encompasses the user manually perform “identifying a plurality of transactions executed in relation to a first object of a plurality of objects in a storage system; 
wherein a first transaction is listed before a second transaction in the initial list of the plurality of transactions;
identifying a state machine associated with the storage system, wherein the state machine specifies (a) possible states assumable by the plurality of objects and (b) respective sets of possible transaction types that are executable from each of the possible states;
iterating a set of ordering operations to identify a next transaction of the plurality of transactions, to be placed in an ordering of the plurality of transactions, wherein the set of ordering operations are iterated until each of the plurality of transactions are placed in the ordering, and the set of ordering operations comprises: 
identifying a current state, of the possible states, associated with the first object; 
identifying, from the state machine, a set of possible transaction types executable from the current state; 
determining that a particular transaction, of the plurality of transactions, corresponds to one of the set of possible transaction types executable from the current state; 
placing the particular transaction as the next transaction in the ordering of the plurality of transactions; 
determining, from the state machine, that the particular transaction transitions the first object from the current state to a next state of the possible states; 
identifying the next state as the current state of the first object in a next iteration of the set of ordering operations;
wherein the plurality of transactions in the ordering includes the second transaction reordered to have a position before the first transaction;
determining, by a statistics engine, a statistic associated with the storage system based at least on the transmitted information identifying the plurality of transactions in the ordering in his mind (i.e. “identifying,” “iterating,” “determining” and “placing” step could be done by a person based on his observation, evaluation or judgement).
If these claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – “transmitting information identifying the plurality of transactions in the ordering,” which is Mere Data Gathering and is a form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc.,”).
Additionally, the claim recites additional elements – “…transmitting information identifying the plurality of transactions in the ordering,” is post-solution activity, where merely describes how to generally “apply” the concept of transmitting data in a computer environment (MPEP: 2106.05(f)(2), “Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.” And 2106.05(f)(3) “The particularity or generality of the application of the judicial exception. A claim having broad applicability across many fields of endeavor may not provide meaningful limitations that integrate a judicial exception into a practical application or amount to significantly more. For instance, a claim that generically recites an effect of the judicial exception or claims every mode of accomplishing that effect, amounts to a claim that is merely adding the words "apply it" to the judicial exception. See Internet Patents Corporation v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (The recitation of maintaining the state of data in an online form without restriction on how the state is maintained and with no description of the mechanism for maintaining the state describes "the effect or result dissociated from any method by which maintaining the state is accomplished" and does not provide a meaningful limitation because it merely states that the abstract idea should be applied to achieve a desired result).”), which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform transmitting data in a computer environment. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
Further, the claim recites additional elements – using “storage system,” “state machine,” “transaction” and “statistics engine” to perform the “identifying,” “iterating,” “determining,” “placing” and “transmitting” steps. The “storage system,” “state machine,” “transaction” and “statistics engine” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The “transmitting” limitation is not sufficient to amount to significantly more than the judicial exception because “transmitting” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec,” “iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).” “iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc” and “v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank.”
Additionally, the “transmitting” limitation is not sufficient to amount to significantly more than the judicial exception because it is post-solution activity, where merely describes how to generally “apply” the concept of transmitting data in a computer environment (MPEP: 2106.05(f)(2), “Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.” And 2106.05(f)(3) “The particularity or generality of the application of the judicial exception. A claim having broad applicability across many fields of endeavor may not provide meaningful limitations that integrate a judicial exception into a practical application or amount to significantly more. For instance, a claim that generically recites an effect of the judicial exception or claims every mode of accomplishing that effect, amounts to a claim that is merely adding the words "apply it" to the judicial exception. See Internet Patents Corporation v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (The recitation of maintaining the state of data in an online form without restriction on how the state is maintained and with no description of the mechanism for maintaining the state describes "the effect or result dissociated from any method by which maintaining the state is accomplished" and does not provide a meaningful limitation because it merely states that the abstract idea should be applied to achieve a desired result).”), which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform transmitting data in a computer environment. Simply implementing the abstract idea on a generic computer does not provide significantly more.
Further, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “storage system,” “state machine,” “transaction” and “statistics engine” to perform “identifying,” “iterating,” “determining,” “placing” and “transmitting” steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Thus, these limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
Regarding dependent claim 34:
Claim 34 recite elements/limitations which further elaborate on the details of determining the ordering of transactions. These elements also fall within the “Mental Processes” grouping of abstract ideas, as identified above.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. The claims when read as an ordered combination is not significantly more than a judicial exception. For these reasons, claim 34 is not patent eligible.
For claim 35, it is a media claim having similar limitations as cited in claim 33. Thus, claim 35 is also rejected under the same analysis as explained in the rejection of rejected claim 33.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – “synchronizing, by a replication engine, the plurality of objects in the storage system with a second plurality of objects in a replica storage system based at least on the transmitted information identifying the plurality of transactions in the ordering” which is Mere Data Gathering and is a form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc.,” and “v. Consulting and updating an activity log, Ultramercial”).
Further, the claim recites additional elements – using “replication engine” and “storage system” to perform the “synchronizing” step. The “replication engine” and “storage system” in the step are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The “synchronizing” limitation is not sufficient to amount to significantly more than the judicial exception because “synchronizing” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec,” “iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).” “iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc” and “v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank.”
Further, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “replication engine” and “storage system” to perform “synchronizing” step amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Thus, these limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
Regarding dependent claim 36:
Claim 36 recite elements/limitations which further elaborate on the details of determining the ordering of transactions. These elements also fall within the “Mental Processes” grouping of abstract ideas, as identified above.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. The claims when read as an ordered combination is not significantly more than a judicial exception. For these reasons, claim 36 is not patent eligible.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 33, 35 and 37-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 2, 33 and 35 recite the limitations, 
“wherein a first transaction is listed before a second transaction in the initial list of the plurality of transactions;” and
“wherein the plurality of transactions in the ordering includes the second transaction reordered to have a position before the first transaction.”
However, the specification merely recites ordering transactions once (e.g. from unordered to a particular order based on attributes or criteria). Examiner could not find support(s) for “reordered.”
Claim 37 recites “The media of Claim 2, wherein the plurality of transactions are not ordered in accordance with any criteria in the initial list.” However, the specification does not explicitly disclose any type of orders where the initial list has. Examiner could not find support(s) for “the plurality of transactions are not ordered in accordance with any criteria in the initial list.”
Similarly, Claim 38 recites “The media of Claim 2, wherein the plurality of transactions are not ordered chronologically in the initial list.” However, the specification does not explicitly disclose any type of orders where the initial list has (e.g. ordered chronologically or not ordered chronologically). Examiner could not find support(s) for “wherein the plurality of transactions are not ordered chronologically in the initial list.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 11 and 23-32 are rejected under 35 U.S.C. 103 as being unpatentable over Borthakur (US Publication No. 2006/0041593 A1), in view of Gebhard (US Publication No. 2005/0010504 A1), and further in view of Rossmann (US Publication No. 2008/0162610 A1), and further in view of Gupta (US Patent No. 6604116).
For Claim 2, Borthakur teaches one or more computer-readable media storing instructions, which when executed by one or more hardware processors [0020: media and processors], cause: 
identifying a plurality of transactions executed in relation to a first object of a plurality of objects in a storage system [0074: publish-subscribe system 600 is configured to interact with a query system 610 to filter events for publication to one or more of channels 500. File system 205 may also be configured to convey events and file System content directly to query system 610; 0076: to select all events that correspond to the file /test1/foo.pdf for further analysis, construct a query that specifies the selection of all events having a data field tagged “path' where the data field equals a particular value, such as "/test1/foo.pdf];
wherein a first transaction is listed before a second transaction in the initial list of the plurality of transactions; identifying a state machine associated with the storage system [0099: a content processor 330 may include procedural code or logic configured to monitor the defined process of a particular transaction. For example, a given content processor 330 may implement an algorithm or State machine that describes a Sequence of operations and any transactional events defined as part of a particular transaction, where “Sequence of operations” indicates “a first transaction is listed before a second transaction in the initial list of the plurality of transactions”];
iterating a set of ordering operations to identify a next transaction of the plurality of transactions, to be placed in an ordering of the plurality of transactions, wherein the set of ordering operations are iterated until each of the plurality of transactions are placed in the ordering [0102: a content processor detects when a given sequence of the file system content access events has transpired or a given state of file system content has occurred].
However, Borthakur does not teach wherein the state machine specifies (a) possible states assumable by the plurality of objects and (b) respective sets of possible transaction types that are executable from each of the possible states; and 
the set of ordering operations comprises:
identifying a current state, of the possible states, associated with the first object; 
identifying, from the state machine, a set of possible transaction types executable from the current state; 
determining that a particular transaction, of the plurality of transactions, corresponds to one of the of possible transaction types executable from the current state; 
placing the particular transaction as the next transaction in the ordering of the plurality of transactions; 
determining, from the state machine, that the particular transaction transitions the first object from the current state to a next state of the possible states; 
identifying the next state as the current state of the first object in a next iteration of the set of ordering operations
wherein the plurality of transactions in the ordering includes the second transaction reordered to have a position before the first transaction;
performing garbage collection on the storage system based at least on the ordering of the plurality of transactions.”
Gebhard teaches wherein the state machine specifies (a) possible states assumable by the plurality of objects and (b) respective sets of possible transaction types that are executable from each of the possible states [0073: each individual object has permissible states for certain of its attributes, as well as allowed state transitions, a state manager is used to track these states and state transitions and thus track the lifecycle of the individual object]; and 
the set of ordering operations comprises: identifying a current state, of the possible states, associated with the first object; identifying, from the state machine, a set of possible transaction types executable from the current state; determining that a particular transaction, of the plurality of transactions, corresponds to one of the of possible transaction types executable from the current state; placing the particular transaction as the next transaction in the ordering of the plurality of transactions [0093: upon being called to determine the transition, the state manager 355 first gets the present state for the individual object, and then gets the transition that is to occur];
determining, from the state machine, that the particular transaction transitions the first object from the current state to a next state of the possible states; identifying the next state as the current state of the first object in a next iteration of the set of ordering operations [0093: when a transition is fired, actions are taken to exit the “from state' enter the “to state’].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Borthakur’s method of matching a specific sequence of events pertaining files in a file system using a state machine, with Gebhard’s specific iteration of a state machine to determine current state, allowable transactions and next state. Both Borthakur and Gebhard track file system transaction/events using a state machine, and Gebhard provides Borthakur a specific way of stepping through the state machine having states and allowed transactions between states.
However, Borthakur in view of Gebhard does not teach 
wherein the plurality of transactions in the ordering includes the second transaction reordered to have a position before the first transaction;
performing garbage collection on the storage system based at least on the ordering of the plurality of transactions.
Rossmann teaches performing garbage collection on the storage system based at least on the ordering of the plurality of transactions [0028: at the end of the transaction, all objects must be in consistent form. Therefore garbage collection is triggered, which checks the data represented by the objects involved in the transaction and ensures there is consistency].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Borthakur and Gebhard with Rossmann’s garbage collection capability to add garbage collection at the end of transactions to ensure there is data consistency [Rossmann: 0028, 0015]
However, Borthakur in view of Gebhard and Rossmann does not teach 
wherein the plurality of transactions in the ordering includes the second transaction reordered to have a position before the first transaction;
Gupta discloses wherein the plurality of transactions in the ordering includes the second transaction reordered to have a position before the first transaction (Gupta: Column 7, lines 7-20, “To avoid deadlock situations, the memory controller will cancel the return set up for a transaction with partly completed phases whenever a different transaction has all of its phases completed. This situation can occur due to the re-ordering of transactions. During scanning the queue 41 for completed transactions, if a completed transaction is detected, the state machine will check 43 to see if there is a set up for a partially completed transaction. If there is a setup, the memory controller will cancel the setup for the partially completed transaction and proceed with forming a setup for the completed transaction. After forming the setup, the memory controller will return 45 the data for the completed transaction.” An ordinary skill in the art will understand that “the re-ordering of transactions” include changing the order of two transactions, such as changing second transaction from second position to first position, and move first transaction from the first position to the second position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Borthakur, Gebhard and Rossmann’s with Gupta re-ordering transactions capability to “To avoid deadlock situations” [Gupta: Column 7, lines 7-20].
Claim 3:
Borthakur in view of Gebhard, Rossmann and Gupta teaches the media of Claim 2, wherein the operations further comprise: in a first iteration of the set of ordering operations, wherein the current state comprises a first state: determining that a first transaction and a second transaction, of the plurality of transactions, correspond to one or more of a first set of possible transaction types executable from the first state; determining that a transaction history associated with the first object includes information identifying the first transaction prior to information identifying the second transaction placing the first transaction as the next transaction in the ordering of the first plurality of transactions [Borthakur: 0048: Metadata may be generated in response to various types of file system activity. Filter driver 221 may be configured to detect various types of file manipulation operations such as file create, delete, rename, and/or copy operations as well as file read and write operations; 0102: a content processor detects when a given sequence of the file system content access events has transpired or a given state of file system content has occurred; Gebhard: 0073: each individual object has permissible states for certain of its attributes, as well as allowed state transitions, a state manager is used to track these states and state transitions and thus track the lifecycle of the individual object].  
Claim 4:
Borthakur in view of Gebhard and Rossmann teaches the media of Claim 2, wherein the operations further comprise: in a first iteration of the set of ordering operations, wherein the current state comprises a first state: determining that a first transaction and a second transaction, of the plurality of transactions, correspond to one or more of a first set of possible transaction types executable from the first state; determining that a first timestamp associated with the first  transaction is prior to a second timestamp associated with the second transaction; placing the first transaction as the next transaction in the ordering of the plurality of transactions [Borthakur: 0080: file System content is queried by content creation/modification time; Gebhard: 0080: in Fig. 4, the states shown in the diagram may be called “Sequential States' because not more than one of them can be active for an individual object at any given instant of time].  
Claim 5:
Borthakur in view of Gebhard and Rossmann teaches the media of Claim 2, wherein ordering a subset of the plurality of transactions that is associated with a same transaction type is further based on a sequence in which information identifying each of the subset of transactions is recorded stored within a transaction history associated with the first object [Borthakur: 0048: Metadata may be generated in response to various types of file system activity. Filter driver 221 may be configured to detect various types of file manipulation operations such as file create, delete, rename, and/or copy operations as well as file read and write operations; 0102: a content processor detects when a given sequence of the file system content access events has transpired or a given state of file system content has occurred].  
Claim 6:
Borthakur in view of Gebhard and Rossmann teaches the media of Claim 2, wherein ordering a subset of the plurality of transactions that is associated with a same transaction type is further based on a respective timestamp associated with each of the subset of the plurality of transactions [Borthakur: 0080: file system content is queried by modification time, individual index that sort or organize file system content by this attribute may be created].
Claim 11:
Borthakur in view of Gebhard and Rossmann teaches the media of Claim 2, wherein the plurality of transactions executed in relation to the first object is identified from metadata associated with the first object [Borthakur: 0048: Metadata may be generated in response to various types of file system activity. Filter driver 221 may be configured to detect various types of file manipulation operations such as file create, delete, rename, and/or copy operations as well as file read and write operations].
Claim 23:
Borthakur in view of Gebhard and Rossmann teaches the media of claim 2, wherein the state machine indicates one or more possible sequences of transaction types [Borthakur: 0102: a content processor detects when a given sequence of the file system content access events has transpired or a given state of file system content has occurred].  
Claim 24:
Borthakur in view of Gebhard and Rossmann teaches the media of Claim 2, further storing instructions that cause: identifying a second plurality of transactions executed in relation to a second object of the plurality of objects in the storage system; identifying a second ordering of the second plurality of transactions; wherein the ordering of the plurality of transactions indicates that a first transaction precedes a second transaction, and the second ordering of the second plurality of transactions indicates a third transaction precedes a fourth transaction [taught the same as claim 2 applied to a second set of transactions which is taught by Borthakur: 0063: multiple publishers may be configured to publish information to a set of channels; 0072-0073: some applications may be interested in events pertaining to file system content of a particular type. Events may be filtered prior to publication to a specific channel dependent upon various criteria]; 
concurrently publishing, to a stream of a messaging infrastructure, information identifying a set of two or more transactions executed in relation to two or more objects of the plurality of objects, wherein the set of two or more transactions includes the first transaction and the third transaction and excludes the second transaction and the fourth transaction [Borthakur: 0063: multiple publishers may be configured to publish information to a set of channels];
responsive at least to receiving a first acknowledgement of receipt of at least the information identifying the first transaction: publishing, to the stream, information identifying the second transaction; wherein the second transaction is not published until the first acknowledgement of the receipt of the information identifying the first transaction is received [Borthakur: 0069: maintain state information corresponding to each subscriber indicative of the published events that have successfully been delivered to each subscriber].  
Claim 25:
Borthakur in view of Gebhard and Rossmann teaches the media of Claim 24, further storing instructions that cause: responsive to not receiving a second acknowledgement of receipt of the information identifying the third transaction within a threshold time period: refraining from publishing, to the stream, information identifying the fourth transaction [Borthakur: 0069: store for each subscriber a timestamp indicative of the last event successfully delivered that that subscriber, and may use such stored timestamps to manage notification and delivery of events to subscribers. The next request for event records results in delivery of records published more recently than the time indicated by the conveyed timestamp (note the delivery will not proceed past the failed delivery)].  
Claim 26:
Borthakur in view of Gebhard and Rossmann teaches the media of Claim 24, wherein: each of the plurality of objects is assigned to a respective group of a plurality of groups; each of a plurality of publishers is assigned to a respective group of the plurality of groups; a publisher of a particular group is configured to publish information identifying transactions executed in relation to objects of the particular group [Borthakur: 0063: multiple publishers may be configured to publish information to a set of channels; 0072-0073: some applications may be interested in events pertaining to file system content of a particular type. Events may be filtered prior to publication to a specific channel dependent upon various criteria].  
Claim 27:
Borthakur in view of Gebhard and Rossmann teaches the media of Claim 24, further storing instructions which cause: identifying a modified-object index that (a) includes entries corresponding to a first set of objects, of the plurality of objects, that is associated with at least one transaction record that has not yet been published and (b) does not include entries corresponding to a second set of objects, of the plurality of objects, that is not associated with any transaction records that have not yet been published; based on the modified-object index, identifying transaction records for publication based on respective metadata associated with the first set of objects, but not based on respective metadata associated with the second set of objects [Borthakur: 0080: file system content is queried by modification time, individual index that sort or organize file system content by this attribute may be created].  
Claim 28:
Borthakur in view of Gebhard and Rossmann teaches the media of Claim 27, further storing instructions which cause: generating the modified-object index based on a respective marked object-modified flag associated with each of the first set of objects [Borthakur: 0080: file system content is queried by modification time, individual index that sort or organize file system content by this attribute may be created].  
Claim 29:
Borthakur in view of Gebhard and Rossmann teaches the media of Claim 24, further storing instructions which cause: 
executing a plurality of publishers comprising a first publisher and a second publisher, wherein the first publisher is associated with a first set of objects of the plurality of objects and the second publisher is associated with a second set of objects of the plurality of objects, and wherein the first set of objects comprises the first object and the second object; concurrently scanning, by the plurality of publishers, an index; based on scanning the index by the first publisher: identifying a first set of transactions executed in relation to the first set of objects as transactions to be published by the first publisher, wherein the first set of transactions comprises the plurality of transactions and the second plurality of transactions; based on scanning the index by the second publisher: identifying a second set of transactions executed in relation to the second set of objects as transactions to be published by the second publisher [Borthakur: 0063: multiple publishers may be configured to publish information to a set of channels].  
Claim 30:
Borthakur in view of Gebhard and Rossmann teaches the media of Claim 29, further storing instructions which cause: determining that a first group, of a plurality of groups, is associated with the first object; determining that the first group is associated with the second object; wherein identifying the first set of transactions executed in relation to the first set of objects as transactions to be published by the first publisher is responsive to determining that a subset of the plurality of groups associated with the first publisher comprises the first group [Borthakur: 0072-0073: some applications may be interested in events pertaining to file system content of a particular type. Events may be filtered prior to publication to a specific channel dependent upon various criteria].  
Claim 31:
Borthakur in view of Gebhard and Rossmann teaches the media of Claim 30, further storing instructions which cause: evenly distributing the plurality of objects to the plurality of groups based on a modulo of a hash of each object name of each of the plurality of objects [Borthakur: 0050: the record may include a file Signature indicative of the content of file 250. A file signature may be a hash-type function of all or a portion of the file contents].  
Claim 32:
Claim 32 recites similar limitations as claims 3-6, 11 and 23-31, and is rejected the same.
Claims 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Borthakur (US Publication No. 20060041593 A1), in view of Gebhard (US Publication No. 20050010504 A1), and further in view of Gupta (US Patent No. 6604116).
Claim 33:
Borthakur teaches one or more computer-readable media storing instructions, which when executed by one or more hardware processors [0020: media and processors], cause: 
identifying a plurality of transactions executed in relation to a first object of a plurality of objects in a storage system [0074: publish-subscribe system 600 is configured to interact with a query system 610 to filter events for publication to one or more of channels 500. File system 205 may also be configured to convey events and file System content directly to query system 610; 0076: to select all events that correspond to the file /test1/foo.pdf for further analysis, construct a query that specifies the selection of all events having a data field tagged “path' where the data field equals a particular value, such as "/test1/foo.pdf]; 
wherein a first transaction is listed before a second transaction in the initial list of the plurality of transactions; identifying a state machine associated with the storage system [0099: a content processor 330 may include procedural code or logic configured to monitor the defined process of a particular transaction. For example, a given content processor 330 may implement an algorithm or State machine that describes a Sequence of operations and any transactional events defined as part of a particular transaction, where “Sequence of operations” indicates “a first transaction is listed before a second transaction in the initial list of the plurality of transactions”];
iterating a set of ordering operations to identify a next transaction of the plurality of transactions, to be placed in an ordering of the plurality of transactions, wherein the set of ordering operations are iterated until each of the plurality of transactions are placed in the ordering [0102: a content processor detects when a given sequence of the file system content access events has transpired or a given state of file system content has occurred];
determining, by a statistics engine, a statistic associated with the storage system based at least on the transmitted information identifying the plurality of transactions in the ordering [0080: if file system content is frequently queried by name, associated user, and content creation/modification time, individual indexes that sort or organize file System content by each of these attributes may be created].  
Borthakur  does not teach wherein the state machine specifies (a) possible states assumable by the plurality of objects and (b) respective sets of possible transaction types that are executable from each of the possible states; and the set of ordering operations comprises: identifying a current state, of the possible states, associated with the first object; identifying, from the state machine, a set of possible transaction types executable from the current state; determining that a particular transaction, of the plurality of transactions, corresponds to one of the set of possible transaction types executable from the current state; placing the particular transaction as the next transaction in the ordering of the plurality of transactions; determining, from the state machine, that the particular transaction transitions the first object from the current state to a next state of the possible states; identifying the next state as the current state of the first object in a next iteration of the set of ordering operations; wherein the plurality of transactions in the ordering includes the second transaction reordered to have a position before the first transaction.
Gebhard teaches wherein the state machine specifies (a) possible states assumable by the plurality of objects and (b) respective sets of possible transaction types that are executable from each of the possible states [0073: each individual object has permissible states for certain of its attributes, as well as allowed state transitions, a state manager is used to track these states and state transitions and thus track the lifecycle of the individual object]; and 
the set of ordering operations comprises: identifying a current state, of the possible states, associated with the first object; identifying, from the state machine, a set of possible transaction types executable from the current state; determining that a particular transaction, of the plurality of transactions, corresponds to one of the set of possible transaction types executable from the current state; placing the particular transaction as the next transaction in the ordering of the plurality of transactions [0093: upon being called to determine the transition, the state manager 355 first gets the present state for the individual object, and then gets the transition that is to occur]; 
determining, from the state machine, that the particular transaction transitions the first object from the current state to a next state of the possible states; identifying the next state as the current state of the first object in a next iteration of the set of ordering operations [0093: when a transition is fired, actions are taken to exit the “from state' enter the “to state’].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Borthakur’s method of matching a specific sequence of events pertaining files in a file system using a state machine, with Gebhard’s specific iteration of a state machine to determine current state, allowable transactions and next state. Both Borthakur and Gebhard track file system transaction/events using a state machine, and Gebhard provides Borthakur a specific way of stepping through the state machine having states and allowed transactions between states.
However, Borthakur in view of Gebhard does not teach 
wherein the plurality of transactions in the ordering includes the second transaction reordered to have a position before the first transaction.
Gupta discloses wherein the plurality of transactions in the ordering includes the second transaction reordered to have a position before the first transaction (Gupta: Column 7, lines 7-20, “To avoid deadlock situations, the memory controller will cancel the return set up for a transaction with partly completed phases whenever a different transaction has all of its phases completed. This situation can occur due to the re-ordering of transactions. During scanning the queue 41 for completed transactions, if a completed transaction is detected, the state machine will check 43 to see if there is a set up for a partially completed transaction. If there is a setup, the memory controller will cancel the setup for the partially completed transaction and proceed with forming a setup for the completed transaction. After forming the setup, the memory controller will return 45 the data for the completed transaction.” An ordinary skill in the art will understand that “the re-ordering of transactions” include changing the order of two transactions, such as changing second transaction from second position to first position, and move first transaction from the first position to the second position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Borthakur and Gebhard’s with Gupta re-ordering transactions capability to “To avoid deadlock situations” [Gupta: Column 7, lines 7-20].
Claim 34:
Borthakur in view of Gebhard teaches the media of Claim 33, wherein ordering a subset of the plurality of transactions that is associated with a same transaction type is further based on (a) a sequence in which information identifying each of the subset of the plurality of transactions is recorded within a transaction history associated with the first object, and (b) a respective timestamp associated with each of the subset of the plurality of transactions [Borthakur: 0048: Metadata may be generated in response to various types of file system activity. Filter driver 221 may be configured to detect various types of file manipulation operations such as file create, delete, rename, and/or copy operations as well as file read and write operations; 0102: a content processor detects when a given sequence of the file system content access events has transpired or a given state of file system content has occurred; 0080: file system content is queried by modification time, individual index that sort or organize file system content by this attribute may be created].  
Claim 35:
Borthakur teaches one or more computer-readable media storing instructions, which when executed by one or more hardware processors [0020: media and processors], cause: 
identifying a plurality of transactions executed in relation to a first object of a plurality of objects in a storage system [0074: publish-subscribe system 600 is configured to interact with a query system 610 to filter events for publication to one or more of channels 500. File system 205 may also be configured to convey events and file System content directly to query system 610; 0076: to select all events that correspond to the file /test1/foo.pdf for further analysis, construct a query that specifies the selection of all events having a data field tagged “path' where the data field equals a particular value, such as "/test1/foo.pdf]; 
wherein a first transaction is listed before a second transaction in the initial list of the plurality of transactions; identifying a state machine associated with the storage system [0099: a content processor 330 may include procedural code or logic configured to monitor the defined process of a particular transaction. For example, a given content processor 330 may implement an algorithm or State machine that describes a Sequence of operations and any transactional events defined as part of a particular transaction, where “Sequence of operations” indicates “a first transaction is listed before a second transaction in the initial list of the plurality of transactions”];
iterating a set of ordering operations to identify a next transaction of the plurality of transactions, to be placed in an ordering of the plurality of transactions, wherein the set of ordering operations are iterated until each of the plurality of transactions are placed in the ordering [0102: a content processor detects when a given sequence of the file system content access events has transpired or a given state of file system content has occurred]; 
synchronizing, by a replication engine, the plurality of objects in the storage system with a second plurality of objects in a replica storage system [0103: Such conversion may occur transparently to the user or application updating the master document, or that application (or any other application subscribing to the transactional event) may detect the update when the corresponding transactional event is published to channels 500].  
However, Borthakur does not teach wherein the state machine specifies (a) possible states assumable by the plurality of objects and (b) respective sets of possible transaction types that are executable from each of the possible states; and the set of ordering operations comprises: identifying a current state, of the possible states, associated with the first object; identifying, from the state machine, a set of possible transaction types executable from the current state; determining that a particular transaction, of the plurality of transactions, corresponds to one of the set of possible transaction types executable from the current state; placing the particular transaction as the next transaction in the ordering of the plurality of transactions; determining, from the state machine, that the particular transaction transitions the first object from the current state to a next state of the possible states; identifying the next state as the current state of the first object in a next iteration of the set of ordering operations; wherein the plurality of transactions in the ordering includes the second transaction reordered to have a position before the first transaction.
Gebhard teaches wherein the state machine specifies (a) possible states assumable by the plurality of objects and (b) respective sets of possible transaction types that are executable from each of the possible states [0073: each individual object has permissible states for certain of its attributes, as well as allowed state transitions, a state manager is used to track these states and state transitions and thus track the lifecycle of the individual object]; and 
the set of ordering operations comprises: identifying a current state, of the possible states, associated with the first object; identifying, from the state machine, a set of possible transaction types executable from the current state; determining that a particular transaction, of the plurality of transactions, corresponds to one of the set of possible transaction types executable from the current state; placing the particular transaction as the next transaction in the ordering of the plurality of transactions [0093: upon being called to determine the transition, the state manager 355 first gets the present state for the individual object, and then gets the transition that is to occur]; 
determining, from the state machine, that the particular transaction transitions the first object from the current state to a next state of the possible states; identifying the next state as the current state of the first object in a next iteration of the set of ordering operations [0093: when a transition is fired, actions are taken to exit the “from state' enter the “to state’].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Borthakur’s method of matching a specific sequence of events pertaining files in a file system using a state machine, with Gebhard’s specific iteration of a state machine to determine current state, allowable transactions and next state. Both Borthakur and Gebhard track file system transaction/events using a state machine, and Gebhard provides Borthakur a specific way of stepping through the state machine having states and allowed transactions between states.
However, Borthakur in view of Gebhard does not teach 
wherein the plurality of transactions in the ordering includes the second transaction reordered to have a position before the first transaction.
Gupta discloses wherein the plurality of transactions in the ordering includes the second transaction reordered to have a position before the first transaction (Gupta: Column 7, lines 7-20, “To avoid deadlock situations, the memory controller will cancel the return set up for a transaction with partly completed phases whenever a different transaction has all of its phases completed. This situation can occur due to the re-ordering of transactions. During scanning the queue 41 for completed transactions, if a completed transaction is detected, the state machine will check 43 to see if there is a set up for a partially completed transaction. If there is a setup, the memory controller will cancel the setup for the partially completed transaction and proceed with forming a setup for the completed transaction. After forming the setup, the memory controller will return 45 the data for the completed transaction.” An ordinary skill in the art will understand that “the re-ordering of transactions” include changing the order of two transactions, such as changing second transaction from second position to first position, and move first transaction from the first position to the second position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Borthakur and Gebhard’s with Gupta re-ordering transactions capability to “To avoid deadlock situations” [Gupta: Column 7, lines 7-20].

 Claim 36:
Borthakur in view of Gebhard teaches the media of Claim 35, wherein ordering a subset of the plurality of transactions that is associated with a same transaction type is further based on (a) a sequence in which information identifying each of the subset of the plurality of transactions is recorded within a transaction history associated with the first object, and (b) a respective timestamp associated with each of the subset of the plurality of transactions [Borthakur: 0048: Metadata may be generated in response to various types of file system activity. Filter driver 221 may be configured to detect various types of file manipulation operations such as file create, delete, rename, and/or copy operations as well as file read and write operations; 0102: a content processor detects when a given sequence of the file system content access events has transpired or a given state of file system content has occurred; 0080: file system content is queried by modification time, individual index that sort or organize file system content by this attribute may be created].

Claims 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Borthakur (US Publication No. 20060041593 A1), in view of Gebhard (US Publication No. 20050010504 A1), and further in view of Gupta (US Patent No. 6604116), and further in view of Shpeisman et al. (US Pub. No. 20100162249, hereinafter Shpeisman).
For Claim 37, Borthakur in view of Gebhard and Gupta teaches the media of Claim 2.
However, Borthakur in view of Gebhard and Gupta does not explicitly disclose, wherein the plurality of transactions are not ordered in accordance with any criteria in the initial list.
Shpeisman discloses wherein the plurality of transactions are not ordered in accordance with any criteria in the initial list (Shpeisman: paragraph [0042], “…non-ordering transactions are not added to the global list…the non-ordering transaction did not add its timestamp to the global list…" paragraph [0056], “As a consequence, in one embodiment, weakly atomic safety mechanisms are optimized to be selectively performed. As a specific illustrative example, a transaction is determined to be a non-ordering or an ordering transaction…” paragraph [0059], “…if the transaction is determined to be non-ordering, then the entry is not modified. In one embodiment, not modifying the entry, leaves the entry in a removed state, i.e. holding a removed value, such as a logical zero. Therefore, after encountering multiple concurrent transactions, the global list may hold a plurality of entries, each holding a timestamp value or a removed value…”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Borthakur, Gebhard and Rossmann’s with Gupta re-ordering transactions capability to “non-ordering transactions are not added to the global list, which potentially results in a number of optimizations. First, a quiescing transaction, such as the current transaction above, does not have to wait for a non-ordering transaction to become stable. Continuing the example above, the current transaction in a quiescent state does not wait on a previous non-ordering transaction, as the non-ordering transaction did not add its timestamp to the global list.” [Shpeisman: paragraph [0042].
For Claim 38, Borthakur in view of Gebhard and Gupta teaches the media of Claim 2.
However, Borthakur in view of Gebhard and Gupta does not teach wherein the plurality of transactions are not ordered chronologically in the initial list.
Shpeisman discloses wherein the plurality of transactions are not ordered chronologically in the initial list (Shpeisman: paragraph [0042], “…non-ordering transactions are not added to the global list…the non-ordering transaction did not add its timestamp to the global list…" paragraph [0056], “As a consequence, in one embodiment, weakly atomic safety mechanisms are optimized to be selectively performed. As a specific illustrative example, a transaction is determined to be a non-ordering or an ordering transaction…” which indicates “non-ordering transactions” breaks the chronological order (e.g. skipping non-ordering transactions by not adding them), as where an early non-ordering transactions may be executed after later ordering transaction or a later non-ordering transaction may be executed before an earlier ordering transaction, paragraph [0059]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Borthakur, Gebhard and Rossmann’s with Gupta re-ordering transactions capability to “non-ordering transactions are not added to the global list, which potentially results in a number of optimizations. First, a quiescing transaction, such as the current transaction above, does not have to wait for a non-ordering transaction to become stable. Continuing the example above, the current transaction in a quiescent state does not wait on a previous non-ordering transaction, as the non-ordering transaction did not add its timestamp to the global list.” [Shpeisman: paragraph [0042].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YU ZHAO
Primary Examiner
Art Unit 2169



/YU ZHAO/Examiner, Art Unit 2169